On Rehearing.
There was proof offered that the books tendered by the plaintiff were books of original entry. Mrs. Thomas affirmatively testified to this fact, and on this predicate the books were admissible as proof of the account (Code 1907, § 4003), and prima facie met the burden resting upon the plaintiff, including that of nonpayment. In other words, the books of account being admissible, they prima facie showed a credit transaction, imposing upon the defendant the burden of pleading and proving payment. Pollak v. Winter, 166 Ala. 255,51 So. 998, 52 So. 829, 53 So. 339, 139 Am. St. Rep. 33; Id., 173 Ala. 556, 55 So. 828.
This answers the contentions of the appellant in the application for rehearing, and the application is overruled.
Application overruled.